          Case 5:20-cv-00091-G Document 13 Filed 07/31/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MICHAEL BRAZEL,                              )
                                             )
      Petitioner,                            )
                                             )
v.                                           )          Case No. CIV-20-91-G
                                             )
JEORLD BRAGGS,                               )
                                             )
      Respondent.                            )

                                        ORDER

      Petitioner Michael Brazel, a state prisoner, filed this action pursuant to 28 U.S.C. §

2254 seeking habeas relief. See Pet. (Doc. No. 1). In accordance with 28 U.S.C. §

636(b)(1), the matter was referred to Magistrate Judge Gary M. Purcell for preliminary

review.

      On February 14, 2020, Judge Purcell issued a Report and Recommendation (Doc.

No. 8), in which he recommended the habeas petition be dismissed as untimely under

Rule 4 of the Rules Governing § 2254 Cases in the U.S. District Courts. In the Report

and Recommendation, Judge Purcell advised Petitioner of his right to object to the Report

and Recommendation by March 5, 2020. Judge Purcell also advised that a failure to

timely object would constitute a waiver of the right to appellate review of the factual

findings and legal conclusions contained in the Report and Recommendation.

      Petitioner requested and obtained two extensions to the objection deadline. See

Order of Mar. 10, 2020 (Doc. No. 10) (continuing deadline to April 4, 2020); Order of

Apr. 14, 2020 (Doc. No. 12) (continuing deadline to July 3, 2020). As of this date,
           Case 5:20-cv-00091-G Document 13 Filed 07/31/20 Page 2 of 3




however, Petitioner’s latest deadline has passed, and Petitioner has not submitted any

objection to the Report and Recommendation or sought leave for additional time to do so.

                                     CONCLUSION

       Accordingly, the Report and Recommendation (Doc. No. 8) is ADOPTED in its

entirety. This action is DISMISSED as untimely filed. A separate judgment shall be

entered.

       Rule 11(a) of the Rules Governing Section 2254 Cases in the United States

District Courts requires the Court to issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner. Section 2253 of Title 28 of the United

States Code instructs that a COA may issue only if Petitioner “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “When the

district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows,

at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.”        Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). Upon consideration, the Court finds the requisite showing is not met in this case.

Therefore, a COA is denied.

       The Clerk of Court is directed to serve copies of the Petition and this Order on

Respondent and on the Attorney General of the State of Oklahoma through electronic




                                             2
             Case 5:20-cv-00091-G Document 13 Filed 07/31/20 Page 3 of 3




mail sent to fhc.docket@oag.state.ok.us. See R. 4, R. Governing § 2254 Cases in U.S.

Dist. Cts.

       IT IS SO ORDERED this 31st day of July, 2020.




                                         3
